Citation Nr: 1439967	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-14 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to February 1980.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013 the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development, including for additional medical comment on the determinative issue of causation, specifically, insofar whether his 
service-connected bilateral hearing loss aggravates his additionally-claimed tinnitus.

The AMC obtained the requested supplemental medical comment in addendum opinions dated in September and November 2013, and, after considering them along with other evidence already of record, continued to deny this claim in a supplemental statement of the case (SSOC) issued in November 2013.  So this tinnitus claim is again before the Board.

There is just one other preliminary point also worth mentioning.  This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additional records are also in the electronic Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

It is just as likely as not the Veteran's tinnitus, like his already service-connected bilateral hearing loss, is a consequence of noise exposure during his military service.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, his tinnitus is the result of injury - namely, acoustic trauma - incurred during his service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Since however the Board is fully granting this claim, there is no need to discuss whether there has been compliance with the VCAA because, even if its obligations were not met the error would be inconsequential, therefore at most nonprejudicial, i.e., harmless.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

The Veteran attributes his tinnitus to repeated exposure to excessively loud noise and consequent injury (acoustic trauma) in the military, including especially as an Aviation Officer in the Army and during mechanized infantry assignments.  

His DD Form 214 confirms his military occupational specialty (MOS) as an Aviation Officer.  The Department of Defense has determined this rating involves a high probability of noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (providing that due consideration shall be given to the places, types, and circumstances of a Veteran's service in determining service connection).  Additionally, his DD Form 214 reflects that his military education included an Infantry Mortar Platoon Officer Course, a Motor Officer Course, and a Mechanized Infantry Platoon Leader Course.  Moreover, since service connection already has been granted for his bilateral (meaning left and right ear) hearing loss, hazardous noise exposure in service has been conceded.  In light of this evidence, the Board accepts his assertions that he was repeatedly exposed to excessively loud noise during his service and likely as a result sustained relevant injury to his ears (acoustic trauma) as both competent and credible and consistent with the circumstances and conditions and hardships of his service.  See 38 U.S.C.A. § 1154(a).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

According to a June 2011 statement in support of his claim, the Veteran experienced symptoms of tinnitus during his service, which have continued since.  Specifically, he asserts that his tinnitus began after suffering a concussive acoustic trauma when a mortar was prematurely fired in close proximately to him during a Heavy Mortar Platoon Leader's course in 1972.  See June 2011 Statement in Support of Claim.  For the following reasons and bases, the Board finds that his entitlement to service connection for tinnitus is established.

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).


The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Indeed, because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it, assuming he is credible.  Tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran had a VA audiology examination in July 2010.  The evaluating audiologist diagnosed bilateral sensorineural hearing loss and bilateral tinnitus, finding the hearing loss to be related to the acoustic trauma the Veteran had experienced during his military service.  The audiologist, however, concluded the Veteran's tinnitus was not caused by military noise exposure.  He noted that the Veteran had denied hearing problems when separating from service.  Additionally, the audiologist noted the Veteran had reported the onset of his tinnitus to have been just 10 years prior to that evaluation, so nearly 20 years after his separation from active duty.  

In an August 2010 addendum, the examining audiologist further opined that the Veteran's tinnitus was not caused by his hearing loss because "[a person] can have hearing loss with or without tinnitus and . . . can have tinnitus with or without hearing loss."  The examiner further stated that "[o]ne does not cause the other."  

In July 2013, however, the Board, determined that opinion was inadequate, partly because the VA examiner's blanket assertion that tinnitus is not caused by hearing loss does not accord with VA's established recognition of the possibility that tinnitus may be a symptom of or secondary to hearing loss.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 4, Sections B.12.b, e, and f.  

So following and as a result of the Board's July 2013 remand of this claim, an additional addendum opinion was provided in September 2013.  A VA audiologist again opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  She explained that noise-induced tinnitus becomes manifest at the time of the underlying acoustic trauma.  She concluded that, because the Veteran's tinnitus was not present at the onset of the hearing loss, it therefore is unlikely associated with the hearing loss or the acoustic trauma that caused it.  See, too, November 2013 VA Audiology Addendum Opinion (addressing the issue of whether the Veteran's tinnitus alternatively was aggravated by his service-connected bilateral hearing loss).  Thus, she essentially based her unfavorable etiological opinion on the July 2010 examiner's notation that the Veteran had reported the onset of tinnitus some 20 years post service.

But as previously mentioned, the records concerning the Veteran's service confirm that his MOS involved a high probability of hazardous noise exposure.  Moreover, his service treatment records (STRs) reflect that he had ear-related problems during his service, despite that he failed to mention them during his military separation examination.  See, e.g., March 1972 Chronologic Record of Medical Care (reflecting complaints of problems hearing); August 1978 Chronologic Record of Medical Care (noting complaints of "ear blockage" for 2 weeks and diagnosing a slight infection of the left ear and left ear otitis media with wax blockage); October 1971, March 1976, October 1978, and December 1979 Reports of Medical Examination (reflecting audiometric thresholds shifts indicative of a decline in hearing acuity).  

Additionally, although the July 2010 examiner noted that the Veteran had reported that his tinnitus had begun approximately 20 years after his separation from service, the Veteran has provided competent and credible explanation of why the July 2010 examiner mischaracterized his statements.  In a June 2011 statement, the Veteran explained that he did not assert that his tinnitus had begun many years after his service; rather, he had "related to the [July 2010] examiner that approximately 10 years ago, [his] tinnitus had gotten to the point that it negatively impacted [his] daily quality of life and [he] sought treatment options to include acupuncture and the use of a sound machine to aid in sleeping."  In actuality, the Veteran traced the onset of his tinnitus instead to 1972, following the described concussive acoustic trauma sustained during military training exercises.  See June 2011 Statement in Support of Claim.

The Veteran is not only competent to report experiencing tinnitus, he is also competent to report when it first manifested.  See Charles, 16 Vet. App. 370.  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  The Board additionally finds his report of acoustic injury in service as a result of mortar fire during his training, and of experiencing tinnitus immediately following that injury, to be credible and consistent with the circumstances of his service, especially considering that his assertions are bolstered by his military records confirming both his participation in an Infantry Mortar Platoon Officer Course and his subsequent treatment for hearing problems and decline in hearing acuity.  See 38 U.S.C.A. § 1154(a) (West 2002).

Importantly, the September and November 2013 VA addendum opinions do not consider the Veteran's competent and credible assertions of experiencing tinnitus during and since his service, at least not before the time they mistakenly cited as the supposed date of onset of this disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating that most of the probative value of an opinion comes from its underlying rationale).  Accordingly, the Board finds these opinions do not have a lot of probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Thus, when recognizing the Veteran's bilateral sensorineural hearing loss has been determined to be the result of hazardous noise exposure during his military service in the manner alleged, so the cause of this other disability, and because the Board finds the Veteran's statement as to the onset of his tinnitus following acoustic injury during his service to be both competent and credible, so ultimately probative, it necessarily follows that his tinnitus also has this same cause, namely, the acoustic trauma in service.  It deserves pointing out that there is authority for associating tinnitus with sensorineural hearing loss and, in turn, noise exposure, and it already has been conceded that his bilateral sensorineural hearing loss is a service-connected disability, in fact, on the premise of his noise exposure in service.  The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire." American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  Hearing loss and tinnitus are separate disabilities; however, medical treatises indicate the cause of tinnitus usually can be determined by finding the cause of the associated hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 178 (Anthony S. Fauci et al. eds., 14th ed. 1998).

So resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's tinnitus, like his bilateral sensorineural hearing loss, is attributable to the noise exposure he concededly had during his service.  And this being the case, his claim for tinnitus must be granted with resolution of this reasonable doubt in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Alemany, 9 Vet. App. at 519.


ORDER

The claim of entitlement to service connection for tinnitus is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


